DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2022 has been entered.
 
Status of the Claims
Claims 2-7, 16-17, 20-21 and 23-28 have been cancelled.
Claims 8-11 have been withdrawn.
Claims 1, 12-15, 18, 19 and 22 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-15, 18, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the phrase  “A method of reducing blood stream concentration of glucose in a human subject” in line 1. The phrase blood stream concentration of glucose is used is several different places in the claim and it is unclear if they refer to the same thing, since the concentration of blood glucose is a dynamic feature. Does Applicant mean the “fasting blood glucose”?
Claim 14 is rendered vague and indefinite because it is unclear if the cannabidiol is isolated from plant biomass and then employed in the liposome or the liposome contains a plant biomass extract that contains the cannabidiol.
Similarly, claims 15 and 19 are confusing for the same reason.  Furthermore, claim 19 recites the limitation "said lipids" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
If claim 15 is merely to further limit claim 14, by stating that the plant of the biomass of claim 14 is limited to hemp, then it would be clearer to simple state that (i.e., wherein the plant biomass is hemp.
Claim 18 appears to mistakingly use “comprising” instead of “comprises” in line 2.
Claim 22 is rendered vague and indefinite because it is dependent on a cancelled claim 21. 
Appropriate clarification is required.

All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.
Possible Allowable Subject Matter
In order to expedite prosecution, the following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application and to clarify the claim language, is presented to applicant for consideration: 


A method of reducing fasting blood glucose level in a human subject, comprising orally administering daily to the subject in need thereof: 2 mg to 15 mg of cannabidiol liposome having a concentration of cannabidiol 10mg/mL, <0.5% tetrahydrocannabinol, and <1 microS/cm water; 
wherein said subject has a fasting blood glucose level of 100 to 141 mg/dL; and
wherein said administering reduces said fasting blood glucose concentration of said human subject toward or to normative values.

 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Furthermore, withdrawn claims should be cancelled.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655